GERSTEN, J.
Konduko Bufford (“defendant”) appeals the denial of his motion for postconviction relief. The motion below raised two grounds. First, the defendant alleged the trial court committed fundamental error in *1254failing to administer the oath to trial jurors prior to commencing trial as required by Florida Rule of Criminal Procedure, Rule 3.360. As accurately noted by the trial judge, the record clearly refutes this claim and reflects that the clerk did administer the oath in accordance with Rule 3.360.
Second, the defendant alleged his attorney was ineffective for failing to object to the trial court’s alleged failure to administer the oath, and further alleged counsel was ineffective on the basis of seven additional grounds. Yet, each of these additional grounds was carefully considered, analyzed and rejected, in a detailed order prepared by the trial judge.
Similarly, we reject the defendant’s contentions and agree with the trial court’s conclusions in her detailed order. Additionally, we commend the trial judge for her thoughtful and well-reasoned order, which clearly assisted this Court in its judicial labors.
Affirmed.